DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-6 are pending in this application.
Claim 1, 4 are amended.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Arguments
Applicant’s arguments with respect to claims 1-6 have been considered but are moot because the arguments do not apply to Zhao et al (2012/0293146) being used in the current rejection. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mastner (4,628,430) and further in view of Zhao et al (2012/0293146) (hereinafter “Zhao”) and Yamane (2018/0278154) (hereinafter “Yamane”).
Regarding claim 1, Mastner discloses a control circuit (fig.2, PWM, 11) configured to control a power supply circuit (circuit of fig.2) that 5converts an input DC (input at 3, fig.2) into  a predetermined switching frequency (switch frequency of 2a, 2b, fig.2), transforms the converted AC by a transformer (transformer, 13, fig.2), rectifies the transformed AC (rectifier 17a-17d, fig.2), and outputs a DC (signal at output of 4, fig.2) obtained by smoothing the rectified AC to a load side (output 4, fig.2), the control circuit configured to: turn on a switch (10, fig.2) included in the power supply circuit (circuit of fig.2) to output the rectified and smoothed AC (signal at output of 4, fig.2) to the load side (output 4, fig.2), Mastner does not disclose a memory; and 10a processor coupled to the memory, measure a noise level of the load side while the load side is being operated; increase or decrease the switching frequency of the power supply circuit; I5repeat measuring the noise level of the load side a predetermined number of times by continuously increasing or decreasing the switching frequency of the power supply circuit; determine the switching frequency to be set for the power supply circuit, based on noise levels obtained from measuring the noise level; and set the determined switching frequency for the power supply circuit. 
Zhao teaches measure a noise level ([0036]) of the load side (107, fig.1) while the load side is being operated (operation of 107, fig.1); increase or decrease the switching frequency of the power supply circuit ([0036]);  I5repeat measuring the noise level of the load side (132,fig.1, continuously monitor the load 107, [0036]), a predetermined number of times (132 measure the load, fig.1) by continuously increasing or decreasing the switching frequency of the power supply circuit ([0036]); determine the switching frequency to be set for the power supply circuit ([0036, frequency increase based on load state with noise]), based on noise levels obtained from measuring the noise level ([0036]); and set the determined switching frequency for the 
Yamane teaches a memory ([0045]); and 10a processor ([0045]) coupled to the memory ([0045]). It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the circuit of Mastner and Zhao to include the regulation process of Yamane to provide the advantage of reduce noise component generated at a power supply output.
Regarding claim 2, Mastner, Zhao and Yamane disclose the control circuit according to claim 1, wherein the processor is configured to determine the switching frequency that corresponds to a smallest noise level (Yamane [0035]) among the noise levels obtained from measuring the noise level (Yamane [0035]), to be the switching frequency to be set 25for the power supply circuit (Yamane [0028], Zhao [0036]).
Regarding claim 4, Mastner discloses an information processing apparatus (apparatus of fig.2) comprising: 5a power supply circuit (circuit of fig.2) configured to: convert an input DC (input at 3, fig.2) into an AC (input to transformer 13, fig.2) by a switching process (switching of 2a, 2b, fig.2) using a predetermined switching frequency (switch frequency of 2a, 2b, fig.2), transform the converted AC by a transformer (transformer 13, fig.2), rectify the transformed AC (rectifier 17a-17d fig.2), and 0ooutput a DC (output of 4, fig.2) obtained by smoothing the rectified AC (rectified AC at output 4, fig.2) to a load side (4, fig.2), a control circuit (PWM, 11, fig.2)  Mastner does not disclose a memory, and a processor coupled to the memory, measure a noise level of the load side, change the switching frequency of the power supply circuit, repeat measuring the noise level of the load side and changing the switching frequency of the power supply circuit a predetermined of times, 20determine the switching frequency to be set for the power supply circuit, based on noise levels obtained from measuring the noise level, and set the determined switching frequency for the power supply circuit.
Zhao teaches measure a noise level ([0036]) of the load side (107, fig.1) while the load side is being operated (operation of 107, fig.1); increase or decrease the switching frequency of the power supply circuit ([0036]);  I5repeat measuring the noise level of the load side (132,fig.1 continuously monitor the load 107, [0036]),  a predetermined number of times (132 measure the load, fig.1) by continuously increasing or decreasing the switching frequency of the power supply circuit ([0036]); determine the switching frequency to be set for the power supply circuit ([0036, frequency increase based on load state with noise), based on noise levels obtained from measuring the noise level ([0036]); and set the determined switching frequency for the power supply circuit ([0036]). It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the circuit of Mastner and Zhao to include the regulation process of Yamane to provide the advantage of suppressing the noise at power converter thereby improving power converter efficiency. However, Mastner and Zhao does not disclose a memory; and 10a processor coupled to the memory.
Yamane discloses measure a memory ([0045]), and a processor ([0045]) coupled to the memory ([0045]). It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the circuit of Mastner and Zhao to include the regulation process of Yamane to provide the advantage of reduce noise component generated at a power supply output.
Regarding claim 5, Mastner, Zhao and Yamane disclose the information processing apparatus according to claim 4, wherein the processor is configured to determine the switching frequency that corresponds to a smallest noise level (Yamane [0035]) among the noise levels obtained from measuring the noise level (Yamane [0035]), to be the switching frequency to be set for the power supply circuit (Yamane [0035], Zhao [0036]).
Claims 3 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mastner (4,628,430) in view of Zhao (2012/0293146) and Yamane (2018/0278154) (hereinafter “Yamane”) as applied to claims 1, 4 and further in view of Nochimowski et al (2011/0078341)
Regarding claim 3, Mastner, Zhao and Yamane disclose the control circuit according to claim 1, wherein the processor is further configured to measure the noise level of the load side (Yamane ([0014] ], Zhao [0036]), however they do not disclose wherein the processor is further configured to: stop an operation of an arithmetic processing device included in an 30information processing apparatus in which the control circuit is included; and 27Fujitsu Ref. No.: 18-01177measure the noise level of the load side after stopping the operation of the arithmetic processing device.
Nochimowski teaches wherein the processor is further configured to: stop an operation of an arithmetic processing device (fig.2,22b) ([0056]) included in an 30information processing apparatus (20b) in which the control circuit is included ([0056]); and27Fujitsu Ref. No.: 18-01177 measure the noise level of 
Regarding claim 6, Mastner, Zhao and Yamane disclose the information processing apparatus according to claim 4, wherein the processor is further configured to measure the noise level of the load side (Yamane [0014], Zhao [0036]), however they do not disclose wherein the processor is further configured to: stop an operation of an arithmetic processing device included in the information processing apparatus, and measure the noise level of the load side after stopping the operation of 5the arithmetic processing device.
Nochimowski teaches wherein the processor is further configured to: stop an operation of an arithmetic processing device (22b, fig.2, [0056]) included in the information processing apparatus (20b, fig.2), and measure the noise level of the load side ([0056]) after stopping the operation of 5the arithmetic processing device (22b, fig.2)([0056]). It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the circuit of Mastner, Zhao and Yamane to include information processing apparatus of Nochimowski to provide the advantage of optimizing operation of the information processing apparatus.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BART ILIYA whose telephone number is (571)270-0644.  The examiner can normally be reached on M-F: 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THIENVU TRAN can be reached on (571)270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 
/BART ILIYA/Examiner, Art Unit 2839     

/KEVIN J COMBER/Primary Examiner, Art Unit 2839